DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments/Amendments
The amendments filed April 21, 2021 have been entered.  Claims 15-17 have been withdrawn. Claims 1-13, 15-17 and 21 are pending in the application.
Applicant argues on pages 6-10 of Applicant’s remarks that Dean, as modified (as discussed in the previous Office Action, mailed January 1, 2021), does not disclose the newly amended subject matter of “a first support member extending in a width dimension of the support structure; a second support member and a third support member coupled to the first support member, the second support member is arranged parallel to the third support member and perpendicular to the first support member” and “a tensioning device comprising a transfer mechanism mechanically coupled to at least the flexible member and the first support member configured to provide tension to the flexible member when the transfer mechanism provides rotational force to the first support member.”  However, upon consideration of the previously cited references, Dean discloses the amended subject matter as discussed in detail in the rejection below.  Specifically, Applicant argues on pages 6-8 of Applicant’s remarks that Dean does not disclose tensioning in the width direction, and rather tensioning in the longitudinal direction.  However, the tensioning device of Dean, through the rotation of protuberances 60 on support members 58 and 56, pulls the longitudinal sides of the flexible sheet 10 further apart, causing tension in the width direction of the sheet as the sheet is being tightened from side to side (in the direction of the mediolateral axis of the patient, which is defined as the width dimension in claim 2 and in Applicant’s specification page 25, lines 1-4) rather than from head to foot (in the direction of the 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Claim 1 requires the first support member to extend in a width dimension, and the second and third support members to be perpendicular to the first support member, where the flexible member is attached to the second and third support member and flexible member is tensioned when the transfer mechanism provides rotational force to the first support member. In the embodiment of Applicant’s Figure 1A, the flexible member 180 is attached to the support members 144 and 146 which extend in the width dimension 158. In the embodiment of Applicant’s Figure 7A, flexible members 283 is attached to the support members 242 and 248 which extend in the longitudinal dimension.  However, the tensioning devices 212 for members 283 of Figure 7A are attached to the longitudinally extending support member 242, not a width extending support member as required by claim 1.  Therefore, the first support member extending in a width dimension, and the second and third support members being perpendicular to the first support member, where the flexible member is attached to the second and third support member and flexible member being tensioned when the transfer mechanism provides rotational force to the first support member (as discussed in claim 1) must be shown or the features canceled from the claims.
Claim 2 requires the “longitudinal dimension corresponding to an anteroposterior axis of a patient.”  Reference number 154 is referred to, on page 5, lines 29-30, as the longitudinal dimension, which is parallel to the anteroposterior axis of a patient.  However, in Figure 1A longitudinal dimension 154 is shown as being parallel to the longitudinal axis of a patient, where, in the study of anatomy, the longitudinal axis defines the axis which extends in the head to foot direction, and the anteroposterior axis defines the axis which extends from the front of a person to the back of the person.  Therefore, the “longitudinal dimension corresponding to an anteroposterior axis of a patient” (as discussed in claim 2) must be shown or the features canceled from the claims.  For examination purposes it is assumed that “anteroposterior axis” is intended to refer to the “longitudinal axis” of the patient in order to be consistent with the drawings and the accepted meanings of the anatomical axes.
No new matter should be entered. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, Applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 1, line 6, “peripindicular” should read “perpendicular”. 
In claim 1, lines 27 and 28, “coupled to at least the flexible member and the first support member configured to provide” should read “coupled to at least the flexible member and the first support member and configured to provide”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  It appears Applicant is combining embodiments to arrive at the claimed invention of Claim 1.  Specifically, claim 1 requires the first support member to extend in a 
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, Applicant), regards as the invention.
Where Applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that Applicant intended to so redefine that claim term.  Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999).  The term “anteroposterior axis” in claim 2 is used by the claim to mean “the axis which runs from the 
Claim 2 contains the limitation “wherein the first support member is arranged parallel to the longitudinal dimension; wherein the second support member is arranged parallel to the width dimension.”  It is unclear how the first support member can be arranged parallel to the longitudinal dimension and the second support member is arranged parallel to the width dimension in claim 2, when claim 1, from which claim 2 depends, requires the first support member to extend in a width dimension and the second support member to be perpendicular to the first support member.  For examination purposes, it is assumed claim 2 is intended to read “wherein the first support member is arranged parallel to the width dimension; wherein the second support member is arranged parallel to the longitudinal dimension.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-12 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Dean (U.S. Patent No. 2,565,761) in view of Blanchard et al. (U.S. Patent No. 5,065,464), hereinafter referred to as .
Regarding claim 1, Dean discloses a patient moving system, comprising:  a support structure comprising:  a first support member 48 extending in a width dimension of the support structure (Figure 1, where support member 48 extends in the direction of the mediolateral axis of the patient); a second support member 58 and a third support member 56 coupled to the first support member 48 (Figure 1), wherein the second support member 58 is arranged parallel to the third support member 56 and perpendicular to the first support member 48 (Figure 1), a flexible member 10, that drapes over an object over which it is placed and cannot support its own weight, the flexible member removably attached to the second support member 58 and the third support member 56 (Figure 1, where the flexible member 10 is detached from the support members, and Figure 3, where the flexible member 10 is attached to the support members through protuberances 60), a tensioning device comprising a transfer mechanism  (the tensioning device of Figure 5, where the handle 72 is rotated by a caregiver to provide rotation through the belt 92 and support members 58 and 56 which provide tension through the rotation of the protuberances 60 while the flexible sheet is attached) mechanically coupled to at least the flexible member 10 and the first support member 48 and configured to provide tension to the flexible member when the transfer mechanism (Figure 5) provides rotational force to the first support member (Col. 3, line 33-Col. 4, line 15, which describes how rotational force is transmitted from the handle 72 to the second and third support members 58 and 56 through the chain 92 within the first support member in order to provide rotation to provide tension to the flexible member 10, also see Figures 4-6, and 8).
Dean does not disclose that the flexible member comprises:  a structure comprising a first layer of material and a second layer of material, the first layer of material forming a bottom 
Blanchard teaches a flexible member 10, that drapes over an object over which it is placed and cannot support its own weight, the flexible member comprising, a structure 26 and 72 comprising a first layer of material 28 and a second layer of material 76, the first layer of material forming a bottom layer 76 of the flexible member 26 and 72 (Figures 1 and 7) wherein the bottom layer 78 is reinforced (with rigid members 142 and through the attachment of the handles, where the handles 194 can be used to lift the patient support for patient transfer, Col. 21, lines 38-56) to withstand tension for supporting a patient when subjected to lateral forces (through handles 194, Figure 1. Col. 7, lines 24-49; Col. 19, lines 3-45, and Col. 21, lines 38-56).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Dean so that the bottom layer is reinforced to withstand tension for supporting a patient when attached to the support structure and subjected to lateral forces as taught by Blanchard, because providing reinforcement helps to stabilize a patient during patient transfer when the transfer sheet is under tension from lateral 
Scholz teaches a structure 200 comprising a first layer of material 212 and a second layer of material 210, the first layer of material forming a bottom layer 210 of the flexible member 200, and the second layer of material forming an upper layer 212 of a warming blanket, the upper layer 212 configured to allow a profusion of air to pass through the upper layer 212, the upper layer 212 coupled to the bottom layer 210 around a periphery of the bottom layer 210 to form an initial shape and to form an interior layer via a plurality of perforations 222A between the first layer of material and the second layer of material comprising a plurality of interconnected air passageways (channels formed by support structure 214), wherein the plurality of interconnected air passageways are defined by a plurality of seals formed between the upper layer and the bottom layer within an area defined by the periphery; an inlet 129 located on the upper layer or the bottom layer, the inlet 129 comprising an inlet passageway configured to receive a flow of air from a source and to provide the flow of air to the plurality of interconnected air passageways and through the plurality of perforations 222A on the upper layer 212 (Col. 20, lines 47-60; Figure 1 and 3)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Dean, as modified, with a flexible member comprising a structure comprising a first layer of material and a second layer of material, the first layer of material forming a bottom layer of the flexible member, and the second layer of material forming an upper layer of a warming blanket, the upper layer configured to allow a profusion of air to pass through the upper layer, the upper layer coupled to the bottom layer around a periphery of the bottom layer to form an initial shape and to form an interior space between the first layer of material and the second layer of material comprising a plurality of 
Regarding claim 2, Dean, as modified, discloses the subject matter as discussed above with regard to claim 1.  Dean, as modified, further discloses wherein the support structure comprises a longitudinal dimension corresponding to an longitudinal axis of a patient; and a width dimension corresponding to a mediolateral axis of the patient (see Dean, Figure 1, where the structure of Dean surrounds a patient, providing supports second and third supports 58 and 56 parallel to the longitudinal axis, Figure 1, and first support 48 parallel to the mediolateral axis, Figure 2); wherein the first support member 48 is arranged parallel to the width dimension; wherein the second support member 58 is arranged parallel to the longitudinal dimension (see Dean, Figure 1).
Regarding claim 3, Dean, as modified, discloses the subject matter as discussed above with regard to claim 1.  Dean, as modified, further discloses wherein the second support member 58 is coplanar with the third support member 56 (see Dean, Figure 1).
Regarding claim 4, Dean, as modified, discloses the subject matter as discussed above with regard to claim 1.  Dean, as modified, further discloses wherein the tensioning device (see Dean, Figure 5, Col. 4, lines 22-56) is configured to tension the flexible member along an axis parallel to the first support member 48 (see Dean, figure 1, Col. 3, line 33-Col. 4, line 15, where 
Regarding claim 5, Dean, as modified, discloses the subject matter as discussed above with regard to claim 1.  Dean, as modified, further discloses wherein the tensioning device is a ratchet system (see Dean, Figure 8 and Col. 4, lines 22-56).
Regarding claim 6, Dean, as modified, discloses the subject matter as discussed above with regard to claim 1.  Dean, as modified, further discloses further comprising a sliding mechanism 36, 38, 32 coupled to a portion of the support structure (see Dean, Col. 2, line 37-Col. 4, line 11, and figure 1).
Regarding claim 7, Dean, as modified, discloses the subject matter as discussed above with regard to claim 1.  Dean, as modified, further discloses wherein the sliding mechanism 36, 38, and 32 further comprises: a first slide frame 32 having a first end and a second end; a first carriage 36 having a first end slidably supported by the first slide frame, movable between a first extended position wherein the first end of the first carriage is between the first end and the second end of the first slide frame, and a home position wherein the first end of first slide frame is aligned with the first end of the first carriage (see Dean, where the extended position is shown in figure 1, Col. 2, line 37-Col. 4, line 11); wherein at least a portion of the support structure is mechanically coupled to a portion of the sliding mechanism (at bracket 42 and plate 44, see Dean, figures 1, 11, Col. 2, line 37-Col. 4, line 11).
Regarding claim 8, Dean, as modified, discloses the subject matter as discussed above with regard to claim 1.  Dean, as modified, further discloses wherein the sliding mechanisms 36, 38, and 32 attached to a base (comprising 20, 16, 24, and 22) having a plurality of wheels 18 or bearings, a first support column 16 attached to the base at a first end thereof (see Dean, Figure 2).
Regarding claim 10, Dean, as modified, discloses the subject matter as discussed above with regard to claim 1.  Dean, as modified, further discloses wherein tensioning device comprises a stoppage mechanism to prevent over tensioning, wherein the stoppage mechanism comprises a ratchet system to prevent unintentional release of tension (see Dean, Figure 8 and Col. 4, lines 22-56, which describes a ratchet system).
Regarding claim 11, Dean, as modified, discloses the subject matter as discussed above with regard to claim 1.  Dean, as modified, further discloses wherein the tensioning device comprises a lever mechanism 124 (see Dean, Figure 8 and Col. 4, lines 22-56, pawl 124 where a pawl is a lever).
Regarding claim 12, Dean, as modified, discloses the subject matter as discussed above with regard to claim 1.  Dean, as modified, further discloses wherein the tensioning device comprises a gear assembly (Col. 3, line 33-Col. 4, line 15, and Col. 4, lines 22-56, where Dean comprises gears 120, 122,  which describes how rotational force is transmitted from the handle 72 to the second and third support members 58 and 56 through the chain 92 within the first support member in order to provide rotation to provide tension to the flexible member 10, also see Figures 4-6, and 8).
Regarding claim 21, Dean, as modified, discloses the subject matter as discussed above with regard to claim 1.  Dean, as modified, does not disclose wherein the flexible member has a tensile strength of 2 MPa to 35 MPa (inclusive).
It nevertheless would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the flexible member of Dean, as modified, so that it has a tensile strength of 2 MPa to 35 MPa (inclusive).  Doing so would merely amount to routine optimization, and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and MPEP 2144.05 are relevant.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Dean in view of Blanchard and Scholz, and further in view of Eland-Rodriguez (U.S. Patent No. 9,339,429).
Regarding claim 9, Dean, as modified, discloses the subject matter as discussed above with regard to claim 1.  Dean, as modified, does not disclose wherein first support member comprises a first section and a second section, wherein the first section is slidably coupled to the second section, wherein at least the first section is mechanically coupled to the tensioning device.
Eland-Rodriguez teaches wherein first support member comprises a first section 60 and a second section 64, wherein the first section 60 is slidably coupled to the second section 64, wherein at least the first section 60 is mechanically coupled to the tensioning device (shown in diagram of Figure 5, and illustrated in Figure 4 comprising motors 42 and 44), wherein the tensioning device is configured to slide a first end of the first section 60 of the first support member away from a first end of the second section of the second support member (Figures 2 and 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Dean, as modified, so that the first support member comprises a first section and a second section, wherein the first section is slidably coupled to the second section, wherein at least the first section is mechanically coupled to the .
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Dean in view of Blanchard and Scholz, and further in view of Lee (U.S. Patent No. 4,649,581).
Regarding claim 13, Dean, as modified, discloses the subject matter as discussed above with regard to claim 1.  Dean, as modified, does not disclose further comprising a second tensioning device configured to tension the flexible member along an axis perpendicular to the first support member, wherein the second tensioning device is mechanically coupled to the second support member, wherein the second support member comprises a first section slidably coupled to a second section, wherein the second tensioning device causes and end of the first section to slide away from an end of the second section.
Lee teaches a second tensioning device (comprising holes 50 and pin 8, Figure 1, Col. 4, lines 1-28) configured to tension the flexible member along 52 an axis perpendicular to the first support member 46, wherein the second tensioning device 36 is mechanically coupled to the second support member 42 and 44, wherein the second support member 42 and 44 comprises a first section 44 slidably coupled to a second section 42, wherein the second tensioning device causes and end of the first section 44 to slide away from an end of the second section 42 (Figure 1, Col. 4, lines 1-28.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Dean, as modified, with a second tensioning device configured to tension the flexible member along an axis perpendicular to the first support member, wherein the second tensioning device is mechanically coupled to the second support member, wherein the second support member comprises a first section slidably .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON N LABARGE whose telephone number is (571)272-6098.  The examiner can normally be reached on M-Th 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ALISON N LABARGE/Examiner, Art Unit 3673                                                                                                                                                                                                        
/ROBERT G SANTOS/Primary Examiner, Art Unit 3673